 



10.24   Pechiney Supplemental Pension Plan, dated 8 August 2003, as amended and
restated.

Cancels and supersedes the bylaw of 8/08/2003
PECHINEY GROUP
SUPPLEMENTAL PENSION PLAN
BYLAW
Section 1 — Principles
This bylaw set outs the conditions for the application, effective June 1, 2004,
of the Pechiney Group pension plan for beneficiaries who meet all the conditions
set forth in Sections 3, 4 and 8 at the time of their retirement.
Section 2 — Participating companies
“Pechiney Group”, hereafter called “the Group”, means the company “Pechiney” and
its direct or indirect French subsidiaries that have subscribed to this bylaw.
“Participating companies” to the plan, at its effective date, are included in
the list appended to this bylaw.
Subsequently, companies requesting to participate in the present plan and which
are approved by the executives of Pechiney shall become “participating
companies”.
If a participating company ceases to belong to the Group, the present benefits
of retired participants and the future benefits of non-retired participants
shall be governed by the provisions of Section 9.
Section 3 — Participants
The Participants are executives who had served as members of the Executive
Committee until December 16, 2003.
Section 4 — Condition of eligibility
1/ Eligibility for the benefits of the plan set up by this bylaw shall be
established only at the time of retirement of each Participant.
To be eligible, a participant must meet each of the following conditions
precedent:

  –   end his/her professional career within one of the participating companies;
    –   be at least sixty years of age and be able to claim full commutation of
the French social security old age pension and the AGIRC/T2 and ARRCO pensions;

1



--------------------------------------------------------------------------------



 



  –   have served at least two years on the Executive Committee;     –   have
his/her French social security old age pension and all supplemental pension
entitlements commuted;     –   not be eligible for any other of the Group’s
pension plans, such as the IPC, ACR, MSA or SAD.

The earliest age of eligibility for the plan is the Participant’s 60th birthday,
provided the Participant can establish that he or she is entitled to claim full
commutation of the French social security, AGIRC/T2 and ARRCO retirement
pensions.
However, depending on its organizational needs, Pechiney may, for a limited
period, allow total or partial benefits under this plan as of age 60 for
Participants who commute their pension benefits but are unable to justify the
number of quarters necessary for application of the full rate.
In case of departure after the 65th birthday, entitlement shall be considered
effective on the first day of the calendar month immediately following the
effective date of departure from the Group.
Section 5 — Reference pay
The reference pay used for calculating pension entitlements shall be the
aggregate of the gross annual base salaries paid to the Participant by all
participating companies of the Group or by other companies for which he or she
acts on behalf of the Group, before any tax or social deductions, plus any bonus
that may have been paid for the relevant years.
The reference pay shall be calculated on the average of the gross annual
full-time pay so determined for the final years prior to the commutation of the
retirement benefits, up to a maximum of five years. In cases of incomplete or
part-time reference years, the reference pay shall first be established on an
annual basis at the full rate.
Each nominal, fixed or variable annual or annualized pay used for the
calculation of these averages shall first be adjusted proportionately to the
average change in the value of the AGIRC pension point for each relevant year,
in relation to the value of this point at the time of the Participant’s
eligibility.
Section 6 — Pension amount
The pension amount shall be equal to 65% of the reference pay, provided such
reference pay is less than ten times the contribution ceiling of the French
general social security old age pension plan.
For any reference pay exceeding this ceiling, the pension amount shall decrease
linearly according to the following formula:

         
Pension amount (%) = 65 – 1.5
  Reference pay
 
Social security ceiling   –10

up to a minimum of 50% from a total pay equal to twenty times the contribution
limit of the above-mentioned general plan.
In any event, the supplement that would possibly be due may not exceed 35% of
the said reference pay as long as the aggregate of the pension benefits remains
greater than 50% of the same reference pay.

2



--------------------------------------------------------------------------------



 



In case of significant changes in the method of setting the ceiling for the
French social security old age pension, the necessary adjustments shall be made
to maintain the relative level of the pension amount, as determined on the
effective date of this plan.
Section 7 — Deductible pensions
The purpose of this plan is to provide a supplemental pension to executives who
meet the conditions set forth in Sections 3 and 4, up to the limits stipulated
in Section 6, and taking into account all other pension entitlements vested both
in the service of the Group and from any prior professional activity.
To this end, the Participant shall provide, failure to do so will result in
forfeiture of the rights, all documents justifying all his/her other pension,
retirement and annuity entitlements vested on the effective date of this plan,
for his/her entire professional career.
The amounts taken into account shall include all pension entitlements vested
prior to the Participant’s entry into the Group.
Section 8 — Specific provisions in case of departure of the Participant at the
company’s initiative before the Participant commutes his/her basic pension
entitlements (Social Security, AGIRC/T2 and ARRCO)
1) In case of departure at the company’s initiative (except in case of dismissal
for serious offence or gross negligence), the pension benefits shall also be
maintained for participants who may not be able to claim full commutation of
their basic pension entitlements (social security, AGIRC/T2, ARRCO), under the
following conditions:
A/ Departure at or after age 60:
No early retirement factor shall be applied.
B/ Departure between age 55 and age 60:
The following factors shall be applied to the pension amount determined in
Section 6:
93% between the 59th and the 60th birthday
86% between the 58th and the 59th birthday
79% between the 57th and the 58th birthday
71% between the 56th and the 57th birthday
64% between the 55th and the 56th birthday
2) In the event of dismissal occurring no later than December 15, 2004, the
scale applicable to the pension amount determined in Section 6 shall be as
follows:
A/ Departure at or after age 60:
No early retirement factor shall be applied.
B/ Departure between age 55 and age 60:
The following factors shall be applied to the pension amount determined in
Section 6:
100% between the 57th and the 60th birthday
93% between the 56th and the 57th birthday
86% between the 55th and the 56th birthday
The reference pay shall be calculated over five years as if the Participant had
continued his/her career for three more years in the Group, using:

–   the base pay of the penultimate year of service and four times the base pay
for the final year;

3



--------------------------------------------------------------------------------



 



–   a bonus calculated on the basis of bonuses actually paid in respect of the
last two years of service and 70% of the maximum bonus calculated on the basis
of the base pay for the final year of service in respect of the other three
years.

3) The amount of the pensions, annuities and retirement benefits contemplated in
Section 7 and taken into account in calculating the deferred benefits payable by
the Group shall be established on the date of commutation of the entitlements
vested in respect of the Participant’s professional activity.
Section 9 — Transfer of a participating company by the Group
Unless provided otherwise in the deed of transfer, when a participating company
ceases to be part of the Group, the pension obligations undertaken by the Group
shall be transferred to the transferred participating company.
However, the Group may stipulate that it may retain some of the obligations,
limited strictly to the prorated number of full calendar years of service for
participants in the Group in relation to the number which they would have had at
the age of eligibility for the plan if the participating company had continued
to be part of the Group. In such case, the following terms shall apply:
- Plan beneficiaries who are still in service on the date of transfer may only
claim from the Group the said prorated entitlements vested until the date of
transfer, provided they end their careers within the transferred company. The
reference pay shall be calculated according to the provisions of Section 5,
based on the years of service immediately prior to the transfer, and the
adjustments set forth in the last paragraph of the afore-mentioned Section shall
be applied over the period running from the date of transfer to the date of
eligibility.
- The amounts of pensions, annuities and retirement benefits described in
Section 7 and taken into account in calculating the deferred benefits payable by
the Group shall be established on the date of commutation of the pension
benefits vested from the Participant’s professional activity until the date on
which the transferred company ceased to be part of the Group.
- The supplemental pensions and reversionary annuities that are accruing on the
date of the transfer shall continue to accrue, subject to the conditions set
forth in this bylaw.
If, following a reorganization that affects the structure of the Pechiney Group,
the beneficiary continues his/her career in a company which is no longer under
the control of Pechiney (as defined in Section 3 of Council Regulation
(EEC) No. 4064-89 on the control of concentrations between corporations),
Pechiney shall still remain joint and several guarantor of the obligations
undertaken on its behalf under this bylaw.
Section 10 — Reversionary pension benefits
Reversionary pension benefits shall be paid to the spouse or to the dependent
children of a deceased retiree, up to the maximum of the supplement necessary to
bring all their reversionary pension benefits to the level stipulated in
Section 11.
Reversionary pension benefits shall be paid to the surviving spouse under the
following cumulative conditions:

  –   the marriage took place at least two years before the effective date of
the pension plan;     –   the surviving spouse can claim the reversionary
annuity of the AGIRC pension plan.

4



--------------------------------------------------------------------------------



 



In the event of remarriage, the reversionary allowance shall be cancelled.
In the event of divorce, the reversionary pension benefits shall be paid under
the following conditions:

  a)   When the Participant, upon his/her death, leaves behind a divorced
ex-spouse who has not remarried, the pension shall revert to the ex-spouse,
prorated according to the duration of the dissolved marriage in relation to the
insurance period covered by the social security old age pension plan, except
when the duration of such marriage was less than two years. The reversionary
pension may not, in any event, be greater than the rate stipulated in
Section 11§A.     b)   When the Participant, upon his/her death, leaves behind a
spouse and one or more divorced and non-remarried ex-spouses, the entitlements
of these ex-spouses, calculated according to the duration of their marriage in
relation to the total duration of the Participant’s marriages, shall be granted
after deducting those of the spouse.

In both of the above-mentioned cases, the amount of the deductible benefits
described in Section 7 for each beneficiary shall be equal to the portion of the
reversionary benefits due to them from external retirement plans (French social
security, ARRCO, AGIRC, etc.).
If there is no surviving spouse, a reversionary pension shall be granted to each
dependent child under the age of 18 or under the age of 26 if the child is a
regular student, or without age limit if the child is disabled, but subject to
deduction of the allowance for adults with a disability.
Section 11 — Reversion rate for the pension benefits

    A) Surviving spouse

Subject to the provisions of Section 9 in the event of remarriage, the
reversionary pension benefits shall be equal to 60% of the benefits vested by
the Participant on the same date.

    B) Full orphans

The amount of the reversionary pension benefit for each full orphan (where both
parents are deceased) shall be equal to 20% of the pension benefits vested by
the Participant on the date of his/her death, but without exceeding 60% of the
total benefits.
Section 12 — Death while in service
In cases where the employee dies while in service, no right of reversion shall
be granted under this bylaw.
However, for the Participants covered by the provisions of Section 8-1) A) and
B) and 8-2) A) and B) of this bylaw, reversionary benefits shall be granted once
the AGIRC reversionary pension has been paid. They shall be equal to 60% of the
benefits vested by the Participant, for the surviving spouse, and 20% for each
full orphan, without exceeding 60% in total.
Section 13 — Payment of benefits
The benefits that would be due under the plan shall be paid in the form of
annuities on a quarterly basis and in arrears, commencing on the date of
eligibility.
The first payment, which shall be prorated on the basis of the actual period
elapsed, shall be made on the last day of the calendar quarter that includes the
date of eligibility.

5



--------------------------------------------------------------------------------



 



If entitlements end during a quarter, a prorated payment shall be made on the
last day of that calendar quarter.
Section 14 — Adjustment of benefits
The amount of the supplemental benefits due under the plan shall be determined
on the effective date of retirement. This amount shall then be adjusted on the
basis of the change in the AGIRC pension points for the entire period of
service.
Section 15 — Other Provisions
Pechiney may revise the provisions of this bylaw in the event that laws and/or
regulations, notably those governing pension plans, are amended significantly
when compared with those in effect on June 1, 2004.


6